Case 1:18-cr-00217-KI\/|W Document 108 Filed 04/18/19 Page 1 of 10

THE HoFFINGER FIRM, PLLC
150 EAST 58TH STREET, 16TH FLO0R
NEW YORK, NEW YoRK 10155
JAcK S. HoFFlNGER TELEPHC|NE: (212)421-4012\|:| MARK W. GElsLER
FRAN HOFF|NGER FAES|M||_E: (212) 223.3557 OF COUNSEL

SusAN HoFFlNGER

April 18, 2019

VIA ECF

Honorable Kimba M. Wood
United States District Court
Southern District of New York
500 Pearl Street, Room 2540
New York, New York 10007

Re: United States v. Freedman, et al. 18 Cr. 217 (KMW)
Dear Judge Wood:

We represent Defendant Dr. Dialecti Voudouris in the above case. We submit this letter
motion seeking severance from co-defendant Dr. Gordon Freedman under Rule 14(a) of the
Federal Rules of Criminal Procedure due to the recent filing of a new indictment against Dr.
Freedman containing highly inflammatory allegations § United States v. Gordon Freedman,
19 Cr. 249 (AJN) (the “New Freedman Indictment”). The New Freedman Indictment filed
April 11, 2019 (copy enclosed), charges Dr. Freedman with Sixteen counts of distributing
without a legitimate medical purpose a fentanyl-based rapid-onset opioid known as a
Transmucosal Immediate Release Fentanyl (“TIRF”) product as well as other controlled
substances to a particular patient, including one count for distributing the fentanyl-based TIRF
product that caused that patient’s death.

By way of background, the Indictment in our case alleges that the defendants, all
physicians, prescribed a fentanyl-based TIRF product called Subsys in exchange for being paid
by its pharmaceutical manufacturer Insys to conduct speaker programs The Indictment
alleges, among other things, that defendants were all part of one conspiracy to violate the anti-
kickback statute and to commit honest services wire fraud. Defendants in our case filed a
variety of motions, currently pending decision, including motions to dismiss counts in the
Indictment and for severance.l As a result of the recently disclosed allegations in the New
Freedman lndictment, we are now constrained to seek severance of Dr. Voudouris’ trial from
that of Dr. Freedman, based on Rule 14(a).

The New Freedman Indictment alleges Dr. Freedman used his medical license to
overprescribe opioids, including the TIRF fentanyl product, for no legitimate medical purpose,
causing his patient to suffer a fatal overdose after ingesting the TIRF fentanyl product. New
Freedman Indictment, 1111 5, 6. Specifically, the New Freedman Indictment alleges that from

 

l We f11ed motions on behalf of Dr. Voudouris to dismiss Counts One, Three and Four of the
Indictment, for a bill of particulars and Brady material, and joined in co-defendants’ motions
for severance based on Rule 8(b) misjoinder and for a scheduling order.

Case 1:18-cr-00217-K|\/|W Document 108 Filed 04/18/19 Page 2 of 10

THE HoFFiNGER FIRM, PLLC

2013 through May 2017, Dr. Freedman prescribed for his patient approximately 231,467
oxycodone pills and approximately 28,389,200 micrograms of fentanyl ~ the vast majority of
which were not for a legitimate medical purpose. I_d., 11 3, 5. Further, the New Freedman
Indictment alleges that on April 13, 2017, Dr. Freedman prescribed approximately 150 doses of
the TIRF fentanyl product and approximately 950 oxycodone pills and that the patient died of
an overdose after ingesting a quantity of the TIRF fentanyl product on May 4, 2017. I_d., 11 6.

Respectfully, these newly charged factual allegations of Dr. Freedman causing a
patient’s death by overprescribing a TIRF fentanyl product - similar to the product at issue in
our case - and prescribing massive quantities of other controlled substance medications
without a legitimate medical purpose, create a substantial risk of unfair spillover prejudice to
Dr. Voudouris, warranting severance from the trial of Dr. Freedman, pursuant to Rule 14(a).

On April 12th, a day after the filing of the New Freedman Indictment, and on April 15,
2019, I spoke with AUSAS Noah Solowiej czyk and David Abramowicz to seek agreement
concerning severance of Dr. Freedman’s trial from that of Dr. Voudouris. AUSAs
Solowiej czyk and Abramowicz advised that they would not seek to admit the conduct alleged
in the New Freedman Indictment in their case-in-chief in our case, but if Dr. Freedman
“opened the door” by testifying, among other things, regarding his appropriate care of patients,
they would seek to cross-examine him on the facts alleged in the New Freedman Indictment. I
advised that as a result, we were compelled to seek severance of Dr. Voudouris’ trial from that
of Dr. Freedman.

1 also spoke with Samuel Braverman, counsel for Dr. Freedman, who advised that his
client is likely to testify at trial in our case and expects such testimony to include that Dr.
Freedman’s treatment of patients was medically appropriate Accordingly, the Government’s
admission of the highly inflammatory facts alleged in the New Freedman Indictment on cross-
examination of Dr. Freedman risks substantial unfair spillover prejudice to Dr. Voudouris.

Rule 14(a) provides, in pertinent part, that “lf the joinder of offenses or defendants in
an indictment, an information, or a consolidation for trial appears to prejudice a defendant or
the government, the court may order separate trials of counts, sever the defendants’ trials, or
provide any other relief that justice requires.” Dr. Voudouris would be unfairly prejudiced by
the introduction of the inflammatory facts underlying the New Freedman Indictment - in
particular, the death of a patient as a result of Dr. Freedman’s alleged overprescribing of a
similar TIRF fentanyl product. There is no claim in our case that Dr. Voudouris’ prescribing of
Subsys (or any other opioid) to any patient constituted improper medical care or that any
patient suffered overdose from her prescriptions Introduction at our trial of the newly revealed
allegations against Dr. Freedman would have a substantial prejudicial spillover effect on Dr.
Voudouris, interfering with her right to a fair trial and to have the jury “mak[e] a reliable
judgment about guilt or innocence.” § Zafiro v. United States, 506 U.S. 523, 539 (1993). As
the Supreme Court noted, “evidence of a codefendant’s wrongdoing could lead a jury to
conclude that a defendant was guilty.” Ld.

Finally, we do not believe that a curative instruction would effectively prevent the
substantial spillover prejudice Dr. Voudouris would suffer from the introduction of the highly

2

Case 1:18-cr-00217-K|\/|W Document 108 Filed 04/18/19 Page 3 of 10

THE HoFFiNGER FIRM, PLLC

inflammatory allegations regarding Dr. Freedman. Although there is a presumption that a jury
will follow limiting instructions, that presumption does not apply “where the prejudicial
spillover was so overwhelming, they cannot be presumed to be effective.” United States v.
&ggi, 541 F.3d 94, 104 (2d Cir. 2008) (citation and inner quotation marks omitted).

Accordingly, we respectfully request that the Court grant severance of Dr. Voudouris’
trial from that of Dr. Freedman.

We are also informed by counsel for co-defendants Dr. Todd Schlifstein and Dr. Jeffrey
Goldstein that they join our motion and also seek to have their trials severed from that of Dr.
Freedman, for the reasons set forth herein.

Respectfully submitted,

4/\,
Susan Hoffinger
Mark W. Geisler

THE HOFFINGER FIRM, PLLC

150 East 58th Street, 16th Floor

New York, New York 10155

212-421-4000

shoffinger@ hoffingerlaw.com
mgeisler@hoffingerlaw.com

Attorneysfor Defendant Dialecti Voudouris

enc.
cc: all counsel (by email)

Case 1:18-cr-00217-K|\/|W Document 108

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

_______________X
UNITED sTATEs oF 'AMERICA
_V__
ooRDoN FREEDMAN,
Defendant.
_______________X

Filed 04/18/19 Page 4 of 10

SEALED INDICTMENT

19 Cr.

 

COUNTS ONE THROUGH FIFTEEN

 

The Grand Jury charges:

1. At all times relevant to this Indictment, GORDON

FREEDMAN, the defendant, was a doctor licensed to prescribe

controlled substances.

FREEDMAN worked at and owned a private

pain-management office on the Upper East Side of Manhattan,

among other locations, and was an Associate Clinical Professor

at a large hospital in Manhattan.
2. From in or about 2013
GORDON FREEDMAN, the defendant,
substances, including fentanyl,
oxycodone, and oxymorphone, for
1”).
3. From in or about 2013

GORDON FREEDMAN, the defendant,

approximately 231,467 oxycodone

approximately 7,097,185 milligrams (“mg”) of oxycodone.

prescribed Patient-l

through in or about May 2017,
prescribed numerous controlled
hydromorphone, morphine,

a particular patient (“Patient~
through in or about May 2017, 1

pills containing a total of

In 2013

Case 1:18-cr-00217-K|\/|W Document 108 Filed 04/18/19 Page 5 of 10

alone, FREEDMAN prescribed Patient-l approximately 85,427
oxycodone pills--an average of approximately 234 oxycodone pills
per day--containing a total of approximately 2,422,435 mg of
oxycodone. The vast majority of the oxycodone prescriptions
that FREEDMAN wrote for Patient-l were not issued for a
legitimate medical purpose in the usual course of sound
professional practice.

4. At all times relevant to this Indictment, the Food and
Drug Administration (“FDA”) has classified certain fentanyl-
based, rapid-onset opioids as Transmucosal Immediate Release
Fentanyl (“TIRFV) products. Because of the risk of misuse,
abuse, and addiction associated with TIRF products, the FDA
requires practitioners to undergo training and testing before
prescribing TIRF products for outpatient use.

5. From in or about 2013 through in or about May 2017,
GORDON FREEDMAN, the defendant, prescribed Patient-l TIRF
products containing a total of approximately 28,389,200
micrograms (“mcg”) of fentanyl. The vast majority of the
prescriptions containing fentanyl that FREEDMAN wrote for
Patient-l were not issued for a legitimate medical purpose in
the usual course of sound professional practice.

6. On Or about April 13, 2017, GORDON FREEDMAN, the

defendant, gave Patient-l prescriptions for approximately 150

2

Case 1:18-cr-00217-K|\/|W Document 108 Filed 04/18/19 Page 6 of 10

doses of a TIRF product containing approximately 1,600 mcg of
fentanyl per dose (“TIRF Product-l”), and for approximately 950
oxycodone pills containing approximately 30 mg of oxycodone per
pill. On or about May 4, 2017, Patient-l died of a fentanyl
overdose after ingesting a quantity of TIRF Product-l.

Statutory Allegations

 

7. On or about the dates set forth in the chart in
paragraph 8 below, in the Southern District of New York and
elsewhere, GORDON FREEDMAN, the defendant, intentionally and
knowingly distributed and possessed with intent to distribute
controlled substances, in violation of Title 21, United States
Code, Section 841(a)(1).

8. The controlled substances involved in the offenses
were quantities of mixtures and substances containing a
detectable amount of the controlled substances set forth in the

chart below:

 

Count Approximate Date Controlled Substance

 

 

 

 

 

 

 

 

 

 

 

 

One May 5, 2014 Fentanyl
Oxycodone
Two June 11, 2014 Fentanyl
Oxycodone
Three August 13, 2014 Fentanyl
Oxycodone
Four September 8, 2014 Fentanyl
Oxycodone
Five October 28, 2014 Fentanyl
Oxycodone

 

 

 

Case 1:18-cr-00217-K|\/|W Document 108 Filed 04/18/19 Page 7 of 10

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Count Approximate Date Controlled Substance
Six January 2, 2015 Fentanyl
Oxycodone
Seven July 24, 2015 Fentanyl
' Oxycodone
Eight September 17, 2015 Fentanyl
Oxycodone
Nine September 28, 2015 Fentanyl
Oxycodone
Ten November 30, 2015 Fentanyl
Oxycodone
Eleven March 24, 2016 Fentanyl
Oxycodone
Twelve July 18, 2016 Fentanyl
Oxycodone
Thirteen August 8, 2016 Fentanyl
Oxycodone
Fourteen November 9, 2016 Fentanyl
Oxycodone
Oxymorphone
Fifteen March 27, 2017 Fentanyl
Morphine
Oxycodone

 

 

 

 

(Title 21, United States Code,
(b) (l) (C);

Title 18,

COUNT SIXTEEN

The Grand Jury further charges:

9.'

Sections 812, 841(a)(1), and
United States Code, Section 2.)

The allegations set forth in paragraphs 1 through 6 of

this Indictment are repeated and realleged as if fully set forth

herein.

lO.

On or about April 13, 2017,

in the Southern District

of New York and elsewhere, GGRDON FREEDMAN, the defendant,

 

Case 1:18-cr-00217-K|\/|W Document 108 Filed 04/18/19 Page 8 of 10

intentionally and knowingly distributed and possessed with
intent to distribute controlled substances, in violation of
Title 21, 0nited States Code, Section 841(a)(1).

11. The controlled substances involved in the offense were
(i) a quantity of mixtures and substances containing a
detectable amount of fentanyl, and (ii) a quantity of mixtures
and substances containing a detectable amount of oxycodone, in
violation of Title 21, United States Code, Section 841(b)(1)(C).

12. The_use of one such controlled substance--to wit,
fentanyl--resulted in Patientjl’s death in New York, New York,
on or about May 4, 2017.

(Title 21, United States Code, Section 812, 84l(a)(1), and
(b)(l)(C); Title 18, United States Code, Section 2.)

FORFEITURE ALLEGATI ONS

 

13. As a result of committing the offenses alleged in
Counts One through Sixteen of this Indictment, GORDON FREEDMAN,
the defendant, shall forfeit to the United States, pursuant to
Title 21, United States Code, 8ection 853, any and all property
constituting, or derived from, any proceeds obtained, directly
or indirectly, as a result of said offenses and any and all
property used, or intended to be used, in any manner or part, to
commit, or to facilitate the commission of, said offenses,

including but not limited to a sum of money in United States

Case 1:18-cr-00217-K|\/|W Document 108 Filed 04/18/19 Page 9 of 10

currency representing the amount of proceeds traceable to the
commission of said offenses,

Substitute Assets Provision

 

14. If any of the above-described forfeitable property, as
a result of any act or omission of GORDON FREEDMAN, the
defendant:
a. cannot be located upon the exercise of due
diligence;
b. has been transferred or sold to, or deposited

with, a third person;

c. has been placed beyond the jurisdiction of the
Court;

d. has been substantially diminished in value; or

e. has been commingled with other property which

cannot be subdivided without difficulty;

it is the intent of the United States, pursuant to Title 21,
United States Code, Section 853(p), to seek forfeiture of any
other property of the defendant up to the value of the above
forfeitable property.

(Title 21, United States Code, Section 853.)

AFA/M/@%zr;" baxstrom

Foreperson GEOFFREY S BE
United States Attorney

Case 1:18-Cr-00217-K|\/|W Document 108 Filed 04/18/19 Page 10 of 10

FOrm NO. USA-33S-274 (Ed. 9-25-58)

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA

V.

GORDON FREEDMAN,

Defendant.

 

INDICTMENT
19 Cr.

(21 U.S.C. §§ 812, 4l(a

8 )<1) ana <b)<i)<c),-`
18 U.S.C. § 2

- )

GEOFFREY S. BERMAN
Uni ted States Attorney

MM g Foreperson.
l '

 

